On December 15, 1967, in Case No. 25-61 (181 Ct. Cl. 834, 388 F. 2d 346), the court rendered an opinion and entered findings of fact holding that plaintiff was entitled to recover and entering judgment to that effect with the amount of recovery to he determined in further proceedings. On November 30,1970, there was filed in Case No. 25-61, as well as Case No. 92-70 (a companion case involving the same patent), a stipulation signed on behalf of plaintiffs and defendant (but not by the third-party defendants) by their respective attorneys of record. The stipulation states that *1106a written, offer was submitted by plaintiffs to the United States and duly accepted on belialf of tbe United States, whereby plaintiffs agreed to accept $250,000 in settlement of these cases. The stipulation further provides that plaintiffs have agreed to accept that sum for all past infringement of United States Reissue Patent No. 24,136, to fully release the United States from all claims set forth in the petitions, and to grant the United States an irrevocable, nonexclusive, royalty-free license under Reissue Patent No. 24,-136, and all reissues and extensions thereof. On the basis thereof, plaintiffs and defendant 'have agreed to entry of judgment in favor of plaintiffs in the aforementioned amount. On December 4, 1970 the court ordered that judgment be entered in favor of plaintiffs for $250,000.